Exhibit 10.115

 

Execution Copy

 

AMENDMENT NO. 2 TO

 

INVESTMENT AGREEMENT

 

This AMENDMENT NO. 2 (this “Amendment”) to the Investment Agreement dated as of
March 29, 2011, as amended by Amendment No. 1 to Investment Agreement dated as
of May 6, 2011 (as so amended, the “Original Agreement”), is entered into as of
August 30, 2011 by and between OCM Marine Investments CTB, Ltd., a Cayman
Islands exempt company (“Investor”), and General Maritime Corporation, a
Marshall Islands corporation (the “Company”).  Each of the above referenced
parties is sometimes herein referred to individually as a “Party” and
collectively as the “Parties.”

 

WHEREAS, the Parties desire to amend the Original Agreement in accordance with
the terms of this Amendment (the Original Agreement, as so amended by this
Amendment, the “Agreement”); and

 

WHEREAS, Section 5.07 of the Original Agreement provides that no amendment of
any provision of the Original Agreement shall be valid unless the same shall be
in writing and signed by the Company and Investor.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises herein
made, and in consideration of the representations, warranties, covenants and
agreements herein contained, the Parties agree as follows:

 

1.             Section 4.05(b) of the Original Agreement.  The third sentence of
Section 4.05(b) of the Original Agreement is hereby amended and restated in its
entirety as follows:

 

Except as provided in Section 4.05(f), the sale of the New Securities to each
Eligible Holder shall be no later than concurrent with the sale of such New
Securities to the other proposed purchaser(s) of such New Securities, and the
purchase price therefor shall be payable by such Eligible Holder at the same
time and in the same manner as payable by the other proposed purchaser(s) of
such New Securities; provided that, if the Company accepts payment for any such
New Securities in any form other than cash (U.S. dollars), each Eligible Holder
shall have the option to make such payment in cash (U.S. dollars) (equal to the
fair market value, at the time of the consummation of such sale, of the non-cash
consideration being paid by the other proposed purchaser(s) of such New
Securities) by wire transfer of immediately available funds to an account
designated by the Company or in the form of such other consideration paid by the
other purchaser(s); provided, further, that the sale of New Securities to any
Eligible Holder may be delayed as reasonable necessary to obtain any required
clearance, consent or approval of any Governmental Authority, including the
passage or termination of any waiting period under the HSR Act or any comparable
applicable non-U.S. competition or antitrust Law, it being understood that, with
respect to any such required clearance, consent or approval, the Company shall
cooperate with the Eligible Holder in accordance with Section 4.01.

 

--------------------------------------------------------------------------------


 

2.             Section 4.05(e) of the Original Agreement.  The proviso contained
in Section 4.05(e) of the Original Agreement is hereby amended and restated in
its entirety as follows:

 

“provided that, New Securities shall not include any such securities or other
interests issued (i) as consideration in a bona fide business combination or
acquisition (whether structured as a merger, consolidation or otherwise)
(including in connection with acquisitions of vessels or other assets) by the
Company or its Subsidiaries (and not to any Affiliates of the Company or any of
its Subsidiaries or any members of the “immediate family” (as such term is
defined in Rule 16a-1(e) under the Exchange Act) thereof or to any Affiliates of
any of the foregoing), (ii) as “kickers” to lenders pursuant to bona fide
third-party debt financings (and not to any Affiliates of the Company or any of
its Subsidiaries or any members of the “immediate family” (as such term is
defined in Rule 16a-1(e) under the Exchange Act) thereof or to any Affiliates of
any of the foregoing), (iii) to any director, officer, employee or consultant of
the Company or any of its Subsidiaries or joint ventures pursuant to the General
Maritime Corporation 2001 Stock Incentive Plan as in effect on March 25, 2011,
or any other compensatory plan or arrangement of the Company or any of its
Subsidiaries approved by the Company Board or the Compensation Committee,
(iv) pursuant to any stock splits, stock combinations, stock dividends,
dividends of purchase rights or other securities and similar transactions,
(v) upon conversion, exchange or exercise of any securities previously issued in
compliance with this Section 4.05; provided that the express terms of such
previously issued securities, as such terms existed on the date of issuance of
such securities, provided for the conversion, exchange or exercise of such
securities, as applicable (but regardless of whether or not such previously
issued securities were actually convertible, exchangeable or exercisable as of
their date of issuance), (vi) upon conversion, exchange or exercise of any
securities previously issued and in respect of which the Eligible Holders were
not entitled to participate under this Section 4.05 because such securities were
excluded from the definition of “New Securities” by any of clauses (i), (ii),
(iii) or (iv) of this paragraph; provided that the express terms of such
previously issued securities, as such terms existed on the date of issuance of
such securities, provided for the conversion, exchange or exercise of such
securities, as applicable (but regardless of whether or not such previously
issued securities were actually convertible, exchangeable or exercisable as of
their date of issuance), (vii) upon conversion, exchange or exercise of any
securities outstanding on the date of this Agreement or on the Closing Date;
provided that the express terms of such previously issued securities, as such
terms existed on the date of issuance of such securities, provided for the
conversion, exchange or exercise of such securities, as applicable (but
regardless of whether or not such previously issued securities were actually
convertible, exchangeable or exercisable as of their date of issuance),
(viii) to the extent such securities or other interests constitute Public
Offering Securities (it being understood that, with respect to any Public
Offering Securities, the provisions of Section 4.05(g) shall govern), or (ix) to
any Registered Holder (as defined in the Warrants) pursuant to Section 2A or 2B
of the Warrants.”

 

3.             Section 2B(i) of the Form of Warrant attached as Exhibit B to the
Original Agreement.  Section 2B(i) of the Form of Warrant attached as Exhibit B
to the Original Agreement is hereby amended and restated by inserting the words
“the consummation of” in the sixth line thereof immediately following the words
“then immediately upon” and immediately

 

2

--------------------------------------------------------------------------------


 

preceding the words “such issuance or sale or deemed issuance or sale” (so that
such amended and restated provision shall provide as follows:  “then immediately
upon the consummation of such issuance or sale or deemed issuance or sale”).

 

4.             Section 2C of the Form of Warrant attached as Exhibit B to the
Original Agreement.  Section 2C of the Form of Warrant attached as Exhibit B to
the Original Agreement is hereby amended and restated in its entirety as
follows:

 

“2C.        Notwithstanding anything contained herein to the contrary, there
shall be no adjustment to the number of shares of Common Stock obtainable upon
exercise of any Warrant with respect to (i) the granting of shares of restricted
or unrestricted Common Stock, stock options, stock appreciation rights, dividend
equivalent rights or performance shares (or, as applicable, the exercise
thereof) to any director, officer, employee or consultant of the Company or any
of its Subsidiaries or joint ventures pursuant to the General Maritime
Corporation 2001 Stock Incentive Plan as in effect on March 25, 2011, or any
other compensatory plan or arrangement of the Company or any of its Subsidiaries
approved by the Company Board or the Compensation Committee of the Company Board
(the “Compensation Committee”), (ii) Common Stock issued or issuable upon
exercise of the Warrants or in respect of any Purchase Rights granted, issued or
sold to the holder of this Warrant pursuant to Section 4, (iii) the issuance of
any Common Stock or other securities upon conversion, exchange or exercise of
any securities outstanding on the date hereof; provided that the express terms
of such previously issued securities, as such terms existed on the date of
issuance of such securities, provided for the conversion, exchange or exercise
of such securities, as applicable (but regardless of whether or not such
previously issued securities were actually convertible, exchangeable or
exercisable as of their date of issuance), or (iv) the issuance of any
additional Warrants pursuant to Section 2A or 2B.”

 

5.             Section 5 of the Form of Warrant attached as Exhibit B to the
Original Agreement.  Section 5 of the Form of Warrant attached as Exhibit B to
the Original Agreement is hereby amended and restated in its entirety as
follows:

 

“Section 5.            No Duplication.  Notwithstanding anything contained
herein to the contrary, if the provisions of more than one sub-section of
Section 2 (including Sections 2A, 2B, 2C and 2D), Section 3 or Section 4 could
require, in connection with a single transaction or issuance, an adjustment to
the number of shares of Common Stock obtainable upon exercise of this Warrant
and/or issuance of additional Warrants, rights or securities to the Registered
Holder under this Warrant, only one such provision shall apply, without
duplication, and only one adjustment or issuance shall be made in connection
therewith (it being understood, for the avoidance of doubt, that with respect to
any single transaction, the holder of this Warrant may be entitled either to
such an adjustment or to the issuance of additional rights or securities, as is
more favorable to the holder, as determined by the Requisite Holders, but not
both), and there shall be no adjustment or issuance of rights or other
securities to the Registered Holder pursuant to this Warrant with respect to
(i) the granting of shares of restricted or unrestricted Common Stock, stock
options, stock appreciation rights, dividend equivalent rights or performance
shares (or, as applicable, the exercise thereof) to any director, officer,

 

3

--------------------------------------------------------------------------------


 

employee or consultant of the Company or any of its Subsidiaries or joint
ventures pursuant to the General Maritime Corporation 2001 Stock Incentive Plan
as in effect on March 25, 2011, or any other compensatory plan or arrangement of
the Company or any of its Subsidiaries approved by the Company Board or the
Compensation Committee, (ii) Common Stock issued or issuable upon exercise of
the Warrants or in respect of any Purchase Rights granted, issued or sold to the
holder of this Warrant pursuant to Section 4, (iii) the issuance of any Common
Stock or other securities upon conversion, exchange or exercise of any
securities outstanding on the date hereof; provided that the express terms of
such previously issued securities, as such terms existed on the date of issuance
of such securities, provided for the conversion, exchange or exercise of such
securities, as applicable (but regardless of whether or not such previously
issued securities were actually convertible, exchangeable or exercisable as of
their date of issuance), or (iv) the issuance of any additional Warrants
pursuant to Section 2A or 2B.”

 

6.             Miscellaneous.

 

(a)           Construction.  Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates.  The language used in this Amendment
shall be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against either
Party.  If either Party has breached any covenant or agreement contained in this
Amendment in any respect, the fact that there exists another covenant or
agreement relating to the same subject matter (regardless of the relative levels
of specificity) which such Party has not breached shall not detract from or
mitigate the fact that such Party is in breach of the first covenant or
agreement.

 

(b)           Interpretation.  Unless the context of this Amendment otherwise
requires, (i) words of any gender include each other gender, (ii) words using
the singular or plural number also include the plural or singular number,
respectively, (iii) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Amendment; (iv) the terms “Article” or
“Section” refer to the specified Article or Section of the Agreement and (v) the
word “including” means “including without limitation.”

 

(c)           Governing Law.  This Amendment shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed entirely within such state,
including Section 5-1401 of the New York General Obligations Law.

 

(d)           WAIVER OF JURY TRIAL.  THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  THE PARTIES AGREE
THAT EITHER OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT BETWEEN THE
PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY

 

4

--------------------------------------------------------------------------------


 

AND THAT ANY ACTION OR PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS
AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL INSTEAD BE TRIED
IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

(e)           Jurisdiction and Venue.  Each Party consents to the jurisdiction
and venue of the United States federal and state courts in the Borough of
Manhattan, City of New York, for any action, suit or proceeding arising from or
in connection with the interpretation or enforcement of this Amendment.

 

(f)            Counterparts.  This Amendment may be executed in counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.  This Amendment and any amendments hereto, to the
extent signed and delivered by means of digital imaging and electronic mail or a
facsimile machine, shall be treated in all manner and respects as an original
contract and shall be considered to have the same binding legal effects as if it
were the original signed version thereof delivered in person.

 

(g)           Effect of this Amendment.  Except as expressly set forth in this
Amendment, all of the provisions of the Original Agreement shall remain in full
force and effect in accordance with their terms, and this Amendment shall
reaffirm the Original Agreement in all respects.  This Amendment shall be deemed
to have effect as of, and from and after, the date of the Original Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name:

Jeffrey D. Pribor

 

 

Title:

Executive Vice President, Chief Financial Officer

 

 

 

 

 

 

 

OCM MARINE INVESTMENTS CTB, LTD.

 

 

 

 

 

 

 

By:

Oaktree Capital Management, L.P.

 

Its:

Director

 

 

 

 

 

 

 

By:

/s/ B. James Ford

 

 

Name: B. James Ford

 

 

Title:

 

 

 

 

 

 

 

By:

/s/ Adam C. Pierce

 

 

Name: Adam C. Pierce

 

 

Title: Senior Vice President

 

 

[Signature Page — Amendment No. 2 to GMR Investment Agreement]

 

--------------------------------------------------------------------------------